Citation Nr: 1046071	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral thoracic outlet 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1985 through 
February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran likely has bilateral thoracic outlet syndrome that 
began during active duty.


CONCLUSION OF LAW

The Veteran has bilateral thoracic outlet syndrome that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the Veteran's claim, there is no 
need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), 
have been satisfied with respect to the question of service 
connection.  That matter is moot.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that he is entitled to service connection 
for bilateral thoracic outlet syndrome.  He reported experiencing 
numbness and tingling in his arms during service when his arms 
were raised above his shoulders, and noted that he continues to 
experience numbness and tingling when he raises his arms above 
his shoulders.

Here, the service treatment records (STR's) contain several 
entries reflecting diagnoses of bilateral thoracic outlet 
syndrome.  For example, a May 2002 entry reflected a diagnosis of 
thoracic outlet syndrome which was not problematic, and stated 
that the Veteran should avoid activities requiring prolonged 
overhead lifting.  An April 2003 entry noted that the Veteran 
presented complaining of his arms falling asleep, and was told 
that it was a pinched nerve.  The examiner noted that the Veteran 
had a prior diagnosis of thoracic outlet syndrome, and stated 
that the symptoms were still problematic, but the Veteran denied 
an evaluation for correctibility.  The examiner noted that radial 
artery pulses were down with elevation of the arms, and gave an 
impression of thoracic outlet syndrome.  An April 2003 entry 
noted that the Veteran presented complaining of numbness and 
tingling in both arms which was aggravated when he raised his 
arms over his head, and the impression provided was thoracic 
outlet syndrome or cervical radiculopathy, with the examiner 
scheduling testing to confirm the diagnosis.  A June 2005 
progress note reflected a diagnosis of thoracic outlet syndrome 
in addition to left cubital tunnel syndrome with no relief status 
post left ulnar nerve transposition surgery, and an October 2005 
entry again reflected a diagnosis of thoracic outlet syndrome.

Although in-service electrodiagnostic and nerve conduction 
studies did not find evidence of neurogenic thoracic outlet 
syndrome, (see May 2003 electrodiagnostic study and nerve 
conduction test), clinical examinations on several occasions 
reflected a diagnosis of this disability.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the record 
contains medical evidence of in-service incurrence of bilateral 
thoracic outlet syndrome.

A few months after the Veteran's February 2006 discharge, he was 
afforded a QTC examination where the physician, R.T., M.D., again 
diagnosed bilateral thoracic outlet syndrome.  See July 2006 QTC 
examination.  Although a neurological examination of the upper 
extremities revealed that motor and sensory function were within 
normal limits, Dr. T. reported that radial artery pulses 
diminished with elevation of the arms, and noted that this was 
consistent with a diagnosis of thoracic outlet syndrome.  Dr. T. 
noted that the symptoms of the Veteran's disability affected his 
ability to keep his hands above shoulder level for extended 
periods of time as his arms and fingers became numb and started 
to tingle after only a few minutes.  

Here, as noted above, the Veteran was diagnosed with thoracic 
outlet syndrome during service, as recently as October 2005, and 
he was diagnosed with the same disability-bilateral thoracic 
outlet syndrome five months after discharge in July 2006.  
Further, the Veteran has reported continuous symptoms related to 
his thoracic outlet syndrome from the time he was in service up 
until the present.  Specifically,  during his July 2006 QTC 
examination, the Veteran reported that he had been suffering from 
bilateral thoracic outlet syndrome for six years, with symptoms 
that included numbness and tingling from his shoulder down to his 
finger, most noticeably when he lifted his arms above his 
shoulders.  Numbness and tingling are symptoms capable of lay 
observation, (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), 
and the medical evidence supports the Veteran's contention that 
he experienced symptoms related to his bilateral thoracic outlet 
syndrome during service and ever since discharge.  As such, the 
Board finds that continuity of symptomatology of his disability 
has been established.

The Board points out that an evaluation of the same disability 
impairment under another diagnostic code is pyramiding, which is 
to be avoided.  See 38 C.F.R. § 4.14 (2010).  The Veteran is 
currently service-connected for residuals of left ulnar nerve 
transposition surgery which was undertaken during service to 
relieve cubital tunnel syndrome.  The symptoms of the Veteran's 
service-connected residuals of left ulnar surgery include 
tingling, numbness, and abnormal sensation from the left elbow to 
the left hand, and also pain that travels from the left elbow to 
the left hand.  If the Veteran's symptoms of left arm tingling, 
numbness and abnormal sensation are evaluated as part of his 
service-connected ulnar nerve transposition surgery of the left 
arm, to also evaluate the same symptoms under another set of 
rating criteria would be pyramiding, which is prohibited by 38 
C.F.R. § 4.14 (2010).  See id.  

However, in this case, the Board finds that the medical evidence 
reveals that the symptomatology of the Veteran's bilateral 
thoracic outlet syndrome which includes numbness, tingling, 
anesthesia and bilateral arm weakness is not entirely duplicative 
of the symptomatology of the Veteran's service-connected left arm 
ulnar transposition surgery.  Initially, the Board finds that 
although the Veteran suffers from numbness, tingling, abnormal 
sensation, weakness, and pain from his right shoulder down to his 
right hand, pyramiding is not a relevant issue as he is not 
currently service-connected for any nerve disability related to 
the right shoulder and arm.  

Further, resolving reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's currently service-connected 
residuals of ulnar nerve transposition surgery of the left arm, 
evaluated as 10 percent disabling, does not preclude service 
connection for left upper extremity thoracic outlet syndrome.  
There is not sufficient medical evidence showing that the 
symptomatology and nerves involved in the Veteran's service-
connected residuals of left ulnar nerve transposition surgery 
overlap with the symptomatology of his currently diagnosed left 
upper extremity thoracic outlet syndrome.  In particular, the 
symptoms of the Veteran's thoracic outlet syndrome affect his 
shoulder down to his fingers, while the residuals of his left 
ulnar nerve transposition surgery only involve the portion of his 
arm from his left elbow to his hand.  See July 2006 QTC 
examination.  Further, the July 2006 QTC physician was 
specifically requested to list any residuals of the in-service 
left ulnar transposition surgery, and the physician listed only 
intermittent sharp elbow pain.  After considering the medical 
evidence of record, the Board does not find that the regulations 
pertaining to pyramiding (see 38 C.F.R. § 4.14) preclude service 
connection for bilateral thoracic outlet syndrome.

Based on the above analysis, and resolving any reasonable doubt 
in the Veteran's favor, the Board finds that service connection 
for bilateral thoracic outlet syndrome is granted.


ORDER

Service connection for bilateral thoracic outlet syndrome is 
granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


